Citation Nr: 0207999	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to October 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In a December 2001, decision on another issue, the Board 
informed the veteran that the current issue was being stayed 
pending final review of a related issue by the United States 
Court of Appeals for the Federal Circuit (CAFC).  This will 
be further discussed below.  The issue on appeal is ready for 
review by the Board.   


REMAND

In June 25, 2001, the Board of Veterans' Appeals (Board) 
imposed a temporary stay on the adjudication of claims for 
compensation based on alcohol and drug abuse related 
disabilities, claimed either as secondary to or as a symptom 
of a service-connected disability, pending final resolution 
of Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In 
Allen, the United States Court of Appeals for the Federal 
Circuit (CAFC) held that a veteran can receive compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, his or her service-connected 
disability.  The Allen decision explicitly overruled prior 
decisions on this subject from the United States Court of 
Appeals for Veterans Claims (Court), including in particular 
Barela v. West, 11 Vet. App. 280 (1998).  The Allen decision 
also appeared to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7-99.  

Following the issuance of Allen, the Department of Justice 
filed with the CAFC a petition for panel rehearing and for 
rehearing en banc.  In a closely divided decision, those 
petitions for rehearing were denied by CAFC.  See Allen v. 
Principi, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  
The Department of Justice recently decided against attempting 
to obtain further review of Allen before the United States 
Supreme Court.  

In Allen, CAFC held that 38 U.S.C. § 1110 permits a veteran 
to receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  In other words, 
section 1110 does not preclude compensation for an alcohol or 
drug abuse disability secondary to a service-connected 
disability, or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Rather, the statute precludes compensation only 
for (a) primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  CAFC defined "primary" as 
meaning an alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.  

The veteran has stated in his March 1999 substantive appeal 
and in a May 2000 statement that he has self-medicated with 
alcohol due to his PTSD, and that there is a connection 
between his alcohol abuse and his PTSD.  Alcohol abuse has 
been diagnosed on VA medical records on several occasions.  
The Board finds that the veteran has raised an inferred claim 
for service connection for alcoholism as secondary to his 
service-connected PTSD.  See Akles v. Derwinski, 1 Vet. App. 
118 (1991).  A grant of service connection for alcohol or 
drug abuse may affect the evaluation of the veteran's PTSD.  
For that reason the claims for an increased rating for PTSD 
and service connection for alcohol abuse as secondary to PTSD 
are inextricably intertwined.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  A decision as to the veteran's claim for an 
increased rating for PTSD must be deferred pending 
adjudication of his inferred claim for service connection for 
alcohol abuse.

The Board notes that the veteran appeared for a VA 
examination in October 2000, and the RO indicated that he did 
not appear for scheduled testing.  In a statement received by 
the RO in March 2001, the veteran stated that he was never 
notified as to when to report for the second part of his 
examination.  

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  

For the reasons stated above, this case is REMANDED for the 
following:

1. The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
PTSD or alcohol abuse.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  The veteran should then be afforded a 
special psychiatric examination in order 
to determine all the psychiatric 
disorders which are present and to 
determine the current nature and severity 
of his PTSD and any other condition 
found, and a copy of the notice 
requesting him to report must be 
associated with the claims file.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

All indicated studies should be 
conducted.  To the extent possible, the 
examiner should separate those symptoms 
arising from the veteran's alcohol 
dependence, from the symptoms due to his 
PTSD.  The examiner should also express 
an opinion as to whether any alcohol 
abuse has resulted from the PTSD.  The 
claims file is to be made available to 
the examiner for review.  The examiner 
must offer an opinion, with complete 
rationale as to the employability of the 
veteran.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, as well 
as ensure that the directives of this 
remand are carried out in full.  If any 
are not, including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The veteran's case should then be 
reviewed by the RO.  In particular, the 
issue of service connection for alcohol 
abuse as secondary to the veteran's PTSD 
must be considered.  If the determination 
is adverse to the veteran, he should be 
notified and afforded his appellate 
rights.  Should he timely disagree, a 
statement of the case should be issued.  
If the denial of an increased rating for 
PTSD is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case 
regarding that issue. 

When the above action has been completed, 
as well as any additional required 
development, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  No 
action is required of the veteran until 
he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




